Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Claims 1-4, 8-9, 11-13, 15-16, 20-23, 25-26 and 28-39 are pending and the subject of this FINAL Office Action.  Any objection(s) and/or rejection(s) not reiterated and/or maintained in the following FINAL Office Action is considered withdrawn in view of Applicant's response.

Claim Rejection - 35 USC § 103 - Maintained
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-9, 11-13, 15-16, 20-22, 28 and 31-39 are rejected under 35 U.S.C. § 103 as being unpatentable over FRISEN (US 2014/0066318), in view of FRISEN2 (WO 2016/162309 A1), BEECHEM (US 2017/0016909), ZHOU (US 2018/0057873) and JOVANOVICH (US 2018/0305681).
It would have been prima facie obvious to a person of ordinary skill in the art before effective filing to apply the spatial profiling technique of FRISEN to proteins as 
	As to claims 1-3, 11, 14-16, 20-21, 28, 31 and 34-39, FRISEN teaches determining location of nucleic acid in fixed samples (para. 0129, for example) by contacting with bead comprising poly-A and tag/barcode with light-cleavage region (Figs. 1-3, 16 & 22), lysing/permeabilizing (para. 0500, for example), adding to slide with poly-T capture probes and “features” (Figs. 1-3, 16 & 22), removing from slide, and detecting the tag/barcode by sequencing (Figs. 1-3, 16 & 22).  In other words, FRISEN teaches almost the identical technique as claimed without the use of barcoded antibodies for protein spatial analysis.  Applicants even copy some of the same figures as in FRISEN (compare instant Figs. 26, 29 & 30 to FRISEN Figs. 3, 16 & 22).  
	As to claim 22, FRISEN also teaches bead arrays (paras. 0070 & 0078, for example).
	FRISEN does not explicitly teach using barcoded antibodies or detecting protein locations, or rolling circle amplification (claim 32).
	However, FRISEN2, BEECHEM, ZHOU and JOVANOVICH demonstrate that a skilled artisan would have been motivated to apply the technique of FRISEN to protein location to accomplish the same purpose with reasonable expectation of success.  In fact, FRISEN2 discloses a technique similar to FRISEN and states that instead of nucleic acid targets, “[t]he term[] . . . ‘target’ can be similarly applied to other analytes such as proteins, small molecules, cells or the like” (pg. 12, ll. 10-12).  FRISEN2 also teaches rolling circle amplification (pg. 6, l. 24, pg. 21, l. 11).  In other words, the methods of FRISEN and FRISEN2 can be easily applied to protein spatial profiling.  To this end, BEECHEM teaches antibody conjugated to signal oligonucleotide (i.e. spatial 
In summary, it would have been prima facie obvious to a person of ordinary skill in the art before effective filing to apply the spatial profiling technique of FRISEN to proteins as suggested by numerous prior art references with a reasonable expectation of success.

Claim 23 and 29-30 is rejected under 35 U.S.C. § 103 as being unpatentable over FRISEN (US 2014/0066318), in view of FRISEN2 (WO 2016/162309 A1), BEECHEM (US 2017/0016909), ZHOU (US 2018/0057873) and JOVANOVICH (US 2018/0305681), in further view of FRISEN3 (WO 2018/091676 A1) as evidenced by ROTHBERG (US 2010/0282617).
It would have been prima facie obvious to a person of ordinary skill in the art before effective filing to substitute familiar gel beads for the beads of the prior art with a 
	As to claims 1 and 20-21, FRISEN in view of FRISEN2, BEECHEM, ZHOU and JOVANOVICH teach the elements of these claims as explained above.
	FRISEN in view of FRISEN2, BEECHEM, ZHOU and JOVANOVICH does not explicitly teach gel beads, nor slide in flow cell.
	However, FRISEN3 as evidenced by ROTHBERG demonstrate that a skilled artisan would have been motivated to substitute familiar gel beads for the beads of FRISEN in view of FRISEN2, BEECHEM, ZHOU and JOVANOVICH in order to perform the same function with reasonable expectation of success.  FRISEN3 teaches bead arrays just like in FRISEN for spatial profiling (pg. 24).  FRISEN3 teaches that “[o]ther solid supports having beads located on a surface are described in . . . US Pat. App. Publ. Nos. . . . 2010/0282617 [ROTHBERG]” (id.).  ROTHBERG teaches capture beads comprising gel (para. 0462, for example).
	FRISEN3 also demonstrates that flow cells were regularly used with success in similar techniques as FRISEN in view of FRISEN2, BEECHEM, ZHOU and JOVANOVICH.  FRISEN3 teaches spatially tagging molecules using a technique similar to FRISEN, in combination with a flow cell bead array slide (claims 23-25 and pgs. 2, 22-24).
In summary, it would have been prima facie obvious to a person of ordinary skill in the art before effective filing to substitute familiar gel beads for the beads of the prior art with a reasonable expectation of success.

Claim 25-26 are rejected under 35 U.S.C. § 103 as being unpatentable over FRISEN (US 2014/0066318), in view of FRISEN2 (WO 2016/162309 A1), BEECHEM (US 2017/0016909), ZHOU (US 2018/0057873) and JOVANOVICH (US 2018/0305681), in further view of DAUGHARTHY (US 2019/0032121).
It would have been prima facie obvious to a person of ordinary skill in the art before effective filing to substitute familiar Fisseq sequencing for the sequencing of the prior art with a reasonable expectation of success.  
	As to claim 1, FRISEN in view of FRISEN2, BEECHEM, ZHOU and JOVANOVICH teach the elements of these claims as explained above, including to use any known sequencing technique.
	FRISEN in view of FRISEN2, BEECHEM, ZHOU and JOVANOVICH does not explicitly teach sequencing on the slide using cycle of labeled probes.
	However, DAUGHARTHY teaches a familiar labeled probe sequencing technique for barcoded probes called Fisseq (Figs. 1-3) as suggested by FRISEN (para. 0168, for example).
In summary, it would have been prima facie obvious to a person of ordinary skill in the art before effective filing to substitute familiar Fisseq sequencing for the sequencing of the prior art with a reasonable expectation of success.
Response to Arguments
The Office is not persuaded of error by Applicants’ arguments in the Reply 02/17/2021 because the prior art explicitly provides motivation to substitute antibody “targets” for nucleic acid “targets”; and the claims encompass “sequencing of the nucleic acid molecular tag barcode [that were/are] on the slide.”  First, as to claim interpretation, step (d) of claim 1 states “contacting an antibody [with molecular tag barcode nucleic while on the slide or sequencing molecular tag barcode that were on the slide.  FRISEN teaches sequencing molecular tag barcode that were on the slide; FRISEN2 teaches sequencing molecular tag barcode while on the slide (Figs. 2, 7 & 8).  Thus, at the point of claim interpretation, the cited prior art teaches both possible iterations of sequencing.
As to substituting antibody “targets” for nucleic acid “targets,” the Office is not convinced that this is non-obvious.  Applicants argue that “Frisen II also fails to teach or suggest an antibody comprising a nucleic acid sequence comprising a nucleic acid molecule tag barcode and a sequence complementary to a poly(T) capture domain.”  Applicants cite page 27, lines 8-11.  Yet, this section is irrelevant to the evidence cited by the Office which explicitly states to substitute antibody targets for other targets in FRISEN2 (and FRISEN): “[t]he term[] . . . ‘target’ can be similarly applied to other analytes such as proteins, small molecules, cells or the like” (pg. 12, ll. 10-12).
Applicants also piecemeal attack Beecham, Zhou and Jovanovich which were cited to “demonstrate that a skilled artisan would have been motivated to apply the 
Finally, Applicants piecemeal attack Daugharthy which was cited to demonstrate that it was familiar to “substitute familiar Fisseq sequencing for the sequencing of the prior art with a reasonable expectation of success.  A skilled artisan would have been familiar with Fisseq as a familiar sequencing option easily substituted for the sequencing techniques of the prior art (e.g. FRISEN and FRISEN2) which teach sequencing on the slide (FRISEN2).  In fact, FRISEN2 teaches that any next generation sequencing technique (e.g. Fisseq) can be used (pgs. 4-5, 11, 15-16, 17, 23-25).  A skilled artisan would have been motivated to substitute Fisseq for the sequencing techniques in FRISEN and FRISEN2.
Thus, the rejections are maintained because a skilled artisan would have been motivated to apply familiar antibody targets and familiar Fisseq techniques to the familiar spatial profiling techniques of the prior art (e.g. FRISEN and FRISEN2) as suggested throughout the prior art as a whole.


Prior Art


Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095.  The examiner can normally be reached on 8am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AARON A PRIEST/Primary Examiner, Art Unit 1637